Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 1 of 9




                                             20cr40031
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 2 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 3 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 4 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 5 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 6 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 7 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 8 of 9
Case 4:20-cr-40031-TSH Document 1 Filed 08/27/20 Page 9 of 9




                                 Thomas F. Quinn 8/27/20 @ 4:35pm
